Bleckley, Judge.
1. The judge’s certificate to the bill of exceptions is sufficient when it is the same, in substance, as that laid down in the Code. It need not be in the same words. Thus, if instead of declaring that the bill of exceptions “ is true, and contains all the evidence material to a clear understanding of the errors complained of,” it declares that the bill of exceptions “ is true, and contains everything necessary to a clear understanding of the errors complained of,” it will be free from any valid objection. The motion to dismiss the writ of error is, therefore, denied — Code, §6.
2. When a person has purchased his ticket and arrived at the point of departure, though he has not entered the cars, he is a passenger, and while waiting for the train to set out, he is, as to all duties of the company towards him directly involving his safety, entitled to extraordinary diligence, and as to all duties involving merely his convenience or accommodation, to ordinary diligence.
3. If the carrier has used all proper diligence in providing a suitable place for passengers to enter the cars, and has given full and fair opportunity to enter the ears at that place, a passenger who has declined to enter until the last moment, is entitled only to usual and ordinary diligence in keeping him from being left. The rule of extraordinary *468diligence applies only to the receiving, keeping, carrying and discharging of passengers. It does not apply to the precautions to be taken against leaving them if they are unnecessarily late in taking their places, after full and fair opportunity has been afforded them to do so. Such precautions are for the convenience or accommodation of passengers, rather than for their -safety — Code, section 2067.
4. Relatively to passengers who have needlessly lingered about the depot and neglected to board the train, the object of giving signals is to keep them from being left. The company, in giving signals to them for that purpose, is bound only to usual and ordinary diligence; and such passengers are themselves bound to exercise ordinary care and attention in looking or listening for and observing the signals. Passengers who trust to signals to avoid being left, have a right to do so, but they are to be understood as trusting to such as are made in like circumstances, and on like occasions, in the exercise of ordinary diligence. What are such signals, •and by what means they should be made, and with what degree of distinctness, or loudness, are questions for the jury, under the evidence, and not for the court.
5. It is for the jury to say whether the danger of pursuing and boarding a train, when in motion, was, nnder the circumstances, so apparent as to make it the duty of the passenger not to undertake it, or to desist from the attempt before he was injured. Ordinarily, a railroad company has a right to expect that passengers will get on and off at the places provided for them, and there only. It cannot be stated as a proposition of law, that it is a duty to keep the track clear for pursuers, or that a passenger has a right to chase a flying train. As a general rule, on the contrary, no such duty or right exists; and, for the sake of the public, as well as of the company, it is better they should not exist.
6. A railroad company which allows the trains of another chartered company to use its depot, and run over a short section of its track for approaching and leaving the depot, must protect its own passengers who are themselves not *469out of place, against injury from the trains of such other company. But if a passenger, by reason of his own want of promptitude in boarding a train, be out of his proper place when so injured, the company, whose passenger he is, is not liable for any negligence which is exclusively the negligence of the other company. Both companies being chartered, the depot and track of either, when used in common at the point of connection, may be considered the depot and track of each, relatively to its own operations and business. The case is not like that in 49 Ga., 355.
Judgment reversed.